Citation Nr: 1812999	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sterility.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran asserts that he was exposed to freezing temperatures while on guard duty in Germany, which resulted in swelling of his testicles.  He was reportedly an inpatient at the U.S. Army Hospital in Heidelberg, Germany, for one month due to his cold exposure.  He had stated that since then his testicles ache in cold weather and that he was not able to have children.  He was reportedly told by a military doctor at Ft. Huachuca, Arizona, that his sperm was abnormal and probably due to the cold exposure in Germany.

The Veteran's service treatment records show that he was treated for epididymitis, left, non-venereal, cause unknown, on September 1, 1962.  It appears that he was released from the hospital on September 10, 1962, and then continued to receive treatment for epididymitis, on September 11, 19, and 26, 1962, and October 3, 1962.  A hydrocele was also noted.  In November 1963, he was treated for furuncles in the perianal area.  A sperm count in January 1964 revealed abnormal morphology and slightly decreased turbidity.  This was conducted in conjunction with an infertility examination at Ft. Huachuca, Arizona.

The Veteran's service treatment records (STRs) are incomplete.  The clinical records concerning his September 1962 hospitalization, as well as the treatment notes related to the infertility examination in January 1964, are not associated with his records.  On remand, efforts should be undertaken to obtain his complete STRs.

Shortly after service, the Veteran was afforded a VA examination in June 1964.  At that time, he stated that was being treated by Dr. Anderson in North Saginaw, Michigan.  Examination revealed that 50 percent of his spermatozoa were abnormal.  On remand, efforts should also be undertaken to obtain the Veteran's complete treatment records from Dr. Anderson.

Finally, an additional VA medical opinion should be obtained, as explained below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records.  A specific request should be made for clinical records concerning his September 1962 hospitalization(s) at the U.S. Army Hospital in Heidelberg, Germany, as well as the complete treatment notes and records related to his infertility examination in January 1964, at Ft. Huachuca, Arizona.

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Anderson in North Saginaw, Michigan, dated from 1964 forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed sterility.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file, obtaining a complete medical history pertinent to the Veteran's sterility, and examining the Veteran, the examiner must render an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sterility had its clinical onset during active service or is related to any incident of service?

In providing this opinion, the examiner should specifically consider and address the following:

* The service treatment records showing treatment for epididymitis, left, non-venereal, throughout September 1962, as well as a hydrocele; treatment for furuncles in the perianal area in November 1963; and the infertility examination in January 1964, including the sperm count showing abnormal morphology and slightly decreased turbidity;  

* The post-service VA examination report dated in June 1964, showing abnormal spermatozoa;   

* The November 2014 letter from Merle Wade, M.D.; and

* The Veteran's assertion that his sterility was caused by cold exposure/frostbite to his testicles while on guard duty in Germany.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sterility was caused by his service-connected epididymitis?

* In providing this opinion, the examiner should specifically consider and address the Veteran's assertion that he has had symptoms of epididymitis, including painful and swollen testicles, since service, as well as the September 2014 VA examiner's statement that epididymitis, especially ongoing untreated epididymitis, can lead to infertility in men by blocking the passage of sperm.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




